Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 1 of 24




         Exhibit 
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 2 of 24

                  ÿÿ !"#$ÿ%




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 3 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 4 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 5 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 6 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 7 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 8 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
 Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 9 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 10 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 11 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 12 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 13 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 14 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 15 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 16 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 17 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 18 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 19 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 20 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 21 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 22 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 23 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:19-cv-02592 Document 1-4 Filed on 07/17/19 in TXSD Page 24 of 24




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
